DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 10, 14-15, 21, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moss U.S. Patent No. 6,205,746.
Claim 2, Moss teaches a machine Fig. 2 for applying spouts 40 to containers 50, comprising: a heating tunnel 20 for heating spouts 40; a conveyor 30 for conveying spouts 40 through the heating tunnel 20 for heating via 28, wherein the conveyor 30 is a loop conveyor Fig. 1 including a plurality of spout holding rack assemblies Fig. 3 mounted thereon, wherein the loop conveyor 30 defines a conveyor path from a spout loading zone 46, through the heating tunnel 20 and then back to the spout loading zone 46; wherein each spout holding rack assembly Fig. 3 is a multi-material warp resistant assembly (capable to resist the heat from 28) of 20 C4 L65-67; C5 L1-20.
Claim 10, Moss teaches a machine Fig. 2 for applying spouts 40 to containers 50, comprising: a heating tunnel 20 for heating spouts 40; a conveyor 30 for conveying spouts 40 through the heating tunnel 20 for heating via 28, wherein the conveyor 20 is a loop conveyor Fig. 1 including a plurality of spout holding rack assemblies Fig. 3 mounted thereon, wherein the loop conveyor 30 defines a conveyor path from a spout loading zone 46, through the heating tunnel 20 and then back to the spout loading zone 46; and a spout infeed track 44 located at a spout infeed side of the conveyor 30, wherein the spout infeed track 44 includes an adjustment assembly 42 for permitting adjustment of a number of spouts 40 fed from the spout infeed track 44 into an aligned spout holding rack assembly of 30 Fig. 3 C4 L65-67; C5 L1-20.
Claim 14, Moss teaches a machine Fig. 2 for applying spouts 40 to containers 50, comprising: a heating tunnel 20 for heating spouts 40; a conveyor 30 for conveying spouts 40 through the heating tunnel 20 for heating via 28, wherein the conveyor 30 is a loop conveyor Fig. 1 including a plurality of spout holding rack assemblies Fig. 3 mounted thereon, wherein the loop conveyor 30 defines a conveyor path from a spout loading zone 46, through the heating tunnel 20 and then back to the spout loading zone 46; and a spout emptying passage 22 is provided at a spout outfeed side of the conveyor 30 in alignment with a spout infeed track 40 at a spout infeed side of the conveyor 30 Fig. 1.
Claim 15, Moss teaches each spout holding rack assembly 30 includes an infeed end 46 toward the spout infeed side of the conveyor 30 and an outfeed end at 22 toward the spout outfeed side of the conveyor 30; each spout holding rack assembly 30 is selectively alignable with the spout infeed track 44 for loading of spouts 40 into the infeed end at 46 of the spout holding rack assembly 30; the spout emptying passage 22 includes an input opening aligned with the spout infeed track 44 such that the outfeed end at 22 of each spout holding rack assembly 30 aligns with the input opening when the infeed end 46 of the spout holding rack assembly 30 aligns with the spout infeed track 44 C4 L65-67; C5 L1-20.
of times.
Claim 21, Moss teaches a machine Fig. 2 for applying spouts 40 to containers 50, comprising: a heating tunnel 20 for heating spouts 40; a conveyor 30 for conveying spouts 40 through the heating tunnel 20 for heating via 28, wherein the conveyor 30 is a loop conveyor Fig. 1 including a plurality of spout holding rack assemblies Fig. 3 mounted thereon, wherein the loop conveyor 30 defines a conveyor path from a spout loading zone 46, through the heating tunnel 20 and then back to the spout loading zone 46; and a controller 23 is configured to track a position of each spout holding rack assembly 30 along the conveyor path, wherein the controller 23 is configured to permit each spout holding rack assembly 30 to be individually designated as disabled for preventing use thereof via 32 C4 L30-50.
Claim 25, Moss teaches a machine Fig. 2 for applying spouts 40 to containers 50, comprising: a heating tunnel 20 for heating spouts 40; a conveyor 30 for conveying spouts 40 through the heating tunnel 20 for heating via 28, wherein the conveyor 30 is a loop conveyor Fig. 1 including a plurality of spout holding rack assemblies Fig. 3 mounted thereon, wherein the loop conveyor 30 defines a conveyor path from a spout loading zone 46, through the heating tunnel 20 and then back to the spout loading zone 46; wherein each spout holding rack assembly Fig. 3 is a multi-material warp resistant assembly (capable to resist the heat from 28) of 20 C4 L65-67; C5 L1-20; wherein a spout infeed track 44 located at a spout infeed side of the conveyor 30, wherein the spout infeed track 44 includes an adjustment assembly 42 for permitting adjustment of a number of spouts 40 fed from the spout infeed track 44 into an aligned spout holding rack assembly 30; wherein a spout emptying passage 22 is provided at a spout outfeed side of the conveyor 30 in alignment with a spout infeed track 44 at a spout infeed side of the conveyor 30; wherein a controller 23 is configured to track a position of each spout holding rack assembly 30 along the conveyor path, wherein the controller 23 is configured to enable each spout holding rack assembly 30 to be individually designated as disabled for preventing use thereof via 32 C4 L30-50.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Moss U.S. Patent No. 6,205,746 in view of Koscielski U.S. Patent No. 11,305,948.
Claim 3, Moss teaches a guide 24 defining spaced apart slots for supporting opposed rim portions of the spouts 40 Fig. 1, but does not teach as Koscielski teaches the guide 54 is formed of a high temperature polymer material, wherein the guide 36,54 is carried by a stainless steel support frame 12 that inhibits warpage of the guide 36,54 C8 L5-15. It would be obvious to one of ordinary skill to use the materials of Koscielski into the invention of Moss for additional stability and ease of transport.
Claim 4, Moss does not teach as Koscielski teaches the stainless steel support frame 12 extends along and supports the guide 36 along a full length of the guide 36 Fig. 4. It would be obvious to one of ordinary skill to use the materials of Koscielski into the invention of Moss for additional stability and ease of transport.
Claim 5, Moss teaches the guide 24 is formed by spaced apart guide tracks, each guide track defining one of the spaced apart slots Fig. 1.
Allowable Subject Matter
Claims 6-9, 11-13, 16-20 and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS